--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SEPARATION AGREEMENT
 
 
THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 5th
day of June, 2013, by and between GEORGE R. JUDD (“Executive”) and BLUELINX
CORPORATION, a Georgia corporation (“Company”), on its own behalf and on behalf
of its parents, subsidiaries and affiliates, and their respective predecessors,
successors, assigns, representatives, officers, directors, agents and
employees.  The term “Company,” when used in this Agreement, includes BlueLinx
Corporation, its parents, subsidiaries or affiliates, and their respective
predecessors, successors, assigns, representatives, past or present officers,
directors, agents or employees.  Executive and Company are sometimes hereinafter
referred to together as the “Parties” and individually as a “Party.”
 
BACKGROUND:


A.           Executive was employed as the Chief Executive Officer and President
of Company and BlueLinx Holdings Inc. (“BHI”) pursuant to an employment
agreement between Executive and Company dated as of January 22, 2013
(“Employment Agreement”).  Capitalized terms used but not defined herein shall
have the meanings given to such terms in the Employment Agreement.


B.           Executive and Company now mutually desire to end Executive’s
employment and terminate the Employment Agreement effective as of the date
hereof.


C.           Company and Executive wish to avoid any disputes which could arise
under the Employment Agreement and have therefore compromised any claims or
rights they have or may have under the Employment Agreement by agreeing to the
terms of this Agreement.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.             Termination of Employment. The Parties agree that (a) the
Employment Agreement is hereby terminated as of the date hereof, (b) Executive
waives the right to a Notice of Termination as set forth in Section 5(c) of the
Employment Agreement, and (c) Executive’s employment with Company shall be
deemed to have ended effective May 14, 2013 (“Termination Date”), and all
benefits, privileges and authorities related to Executive’s employment with
Company ceased as of the Termination Date, except as otherwise specifically set
forth in this Agreement.
 
2.             No Admission.  The Parties agree that their entry into this
Agreement is not and shall not be construed to be an admission of liability or
wrongdoing on the part of either Party.
 
3.             Future Cooperation.  Executive agrees that, notwithstanding the
termination of Executive’s employment on the Termination Date, Executive upon
reasonable notice will make himself available to Company or its designated
representatives for the purposes of: (a) providing information regarding the
projects and files on which Executive worked for the purpose of transitioning
such projects; and (b) providing information regarding any other matter, file,
project and/or client with whom Executive was involved while employed by
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Consideration.
 
(a)           In consideration for Executive’s agreement to terminate the
Employment Agreement, to fully release Company from any and all Claims as
described below, and to perform the other duties and obligations of Executive
contained herein, Company will, subject to ordinary and lawful deductions and
Sections 4(b) and (c) below:


(i)            Pay severance to Executive in an amount equal to $1,380,000,
which amount represents one (1) time the Executive’s annual Base Salary in
effect immediately prior to the Termination Date ($690,000) plus one (1) time
the cash bonus amount equal to the Executive’s Target Bonus (100% of Base
Salary) for the fiscal year prior to the year of termination of Executive’s
employment.  Such amount shall be payable in twelve (12) equal monthly
installments commencing on the earlier of (i) Executive’s death or (ii) the
first business day of the seventh month after the Termination Date.


(ii)           Vest in full, effective as of the date upon which the revocation
period for the Release described in Section 4(b) below expires without Executive
having elected to revoke the Release, all of Executive’s outstanding unvested
restricted stock grants and performance share awards.


(iii)           Continue after the Termination Date any medical and dental plan
coverage, other than under a flexible spending account, provided to Executive
and Executive’s spouse and dependents at the Termination Date for a period of
eighteen (18) months after the Termination Date, on the same basis and at the
same cost to Executive as available to similarly-situated active employees
during such 18-month period; provided, however, that such continued coverage
shall terminate in the event Executive becomes eligible for any such coverage
under another employer’s plans.  Such continued medical and dental plan coverage
shall be provided only if Executive timely elects C.O.B.R.A. in accordance with
the terms of Company’s medical and dental plans.  If upon expiration of such
C.O.B.R.A. coverage, Executive has not become eligible for coverage under
another employer’s plan, Company shall pay to Executive as of the first day of
each calendar month thereafter an amount equal to the premium, less the
contribution Executive would have made were Executive and Executive’s spouse and
dependents still eligible for C.O.B.R.A. coverage, for medical and dental
coverage substantially similar to the coverage the Executive would have been
eligible to receive under the Company’s medical and dental coverage as of the
date of this Agreement.


(iv)           Payment of up to $25,000 in aggregate outplacement services to be
used within one year of the Termination Date from an outplacement service
provider of Executive’s choice.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless,
within thirty (30) days after the Termination Date:  (i) Executive has signed
and delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”); and (ii) the applicable revocation period under the Release has
expired without Executive having elected to revoke the Release.  Executive
agrees and acknowledges that Executive would not be entitled to the
consideration described herein absent execution of the Release and expiration of
the applicable revocation period without Executive having revoked the
Release.  Any payments to be made, or benefits to be delivered, under this
Agreement (other than the payments required to be made by Company pursuant to
Section 5 below and the vesting of outstanding unvested restricted stock grants
and performance share awards as set forth in Section 4(a)(ii) above) within the
thirty (30) days after the Termination Date shall be accumulated and paid in a
lump sum, or as to benefits continued at Executive’s expense subject to
reimbursement, which reimbursement shall be made, on the first bi-weekly pay
period occurring more than thirty (30) days after the Termination Date, provided
Executive delivers the signed Release to Company and the revocation period
thereunder expires without Executive having elected to revoke the Release.


(c)           As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to any other
amounts payable to him upon the termination of his employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of any jurisdiction
and/or his Employment Agreement, and Executive agrees not to pursue or claim any
of the payments, benefits or rights set forth herein.


(d)           If BHI or Company is required to prepare an accounting restatement
due to material noncompliance by BHI or Company, as a result of misconduct, with
any financial reporting requirement under the federal securities laws, to the
extent required by law, Executive will reimburse Company for (i) any bonus or
other incentive-based or equity-based compensation received by Executive from
Company (including such compensation payable in accordance with this Section 4
and Section 5) during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the financial document embodying that financial reporting requirement; and (ii)
any profits realized by Executive from the sale of BHI’s securities during that
12-month period.


5.             Other Benefits.
 
Nothing in this Agreement or the Release shall:


(a)           alter or reduce any vested, accrued benefits (if any) Executive
may be entitled to receive under any 401(k) plan established by Company;


(b)           affect Executive’s right (if any) to elect and (subject to Section
4(a)(iii) above) pay for continuation of Executive’s health insurance coverage
under Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended; or
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)           affect Executive’s right (if any) to receive (i) any base salary
that has accrued through the Termination Date and is unpaid, (ii) any accrued
bonus for the prior fiscal year that is earned and unpaid, (iii) any
reimbursable expenses that Executive has incurred before the Termination Date
but are unpaid (subject to the Company’s expense reimbursement policy) and (iv)
any unused paid time off days to which Executive will be entitled to payment,
all of which shall be paid as soon as administratively practicable (and in any
event within thirty (30) days) after the Termination Date.


6.             Competitive Activity; Confidentiality; Non-Solicitation.
 
(a)           Confidential Information and Trade Secrets.
 
(i)           Executive shall hold in a fiduciary capacity for the benefit of
the Company and BHI all Confidential Information and Trade Secrets.  For a
period of five (5) years following the Termination Date, Executive shall not,
without the prior written consent of the Company or BHI or as may otherwise be
required by law or legal process, communicate or divulge Confidential
Information; provided, however, that if the Confidential Information is deemed a
trade secret under Georgia law, then the period for nondisclosure shall continue
for the applicable period under Georgia Trade Secret laws in effect at the time
of Executive’s termination. In addition, for the applicable period under Georgia
Trade Secret laws in effect at the time of Executive’s termination, Executive
will not, directly or indirectly, transmit or disclose any Trade Secrets to any
person or entity, and will not, directly or indirectly, make use of any Trade
Secrets, for himself or any other person or entity, without the express written
consent of the Company.  This provision will apply for so long as a particular
Trade Secret retains its status as a trade secret under applicable law.  The
protection afforded to Trade Secrets and/or Confidential Information by this
Agreement is not intended by the parties hereto to limit, and is intended to be
in addition to, any protection provided to any such information under any
applicable federal, state or local law.
 
(ii)           All files, records, documents, drawings, specifications, data,
computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates.
 
(iii)           At Company’s request and expense, Executive will reasonably
assist Company, BHI or any of their respective subsidiaries and affiliates in
connection with any controversy or legal proceeding relating to an Executive
Invention and in obtaining domestic and foreign patent or other protection
covering an Executive Invention. As a matter of record, Executive hereby states
that there are no unpatented inventions in which Executive owns all or partial
interest. Executive agrees not to assert any right against BHI with respect to
any invention which is not patented.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(iv)           As requested by the Company and at the Company’s expense, from
time to time following the Termination Date, Executive will promptly deliver to
Company, BHI or any of their respective subsidiaries and affiliates all copies
and embodiments, in whatever form, of all Confidential Information in
Executive’s possession or within his control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material. If requested by Company,
Executive will provide Company with written confirmation that all such materials
have been delivered to Company as provided herein.
 
(b)           Non-Solicitation.  For a period of one (1) year following the
Termination Date, Executive shall not solicit or attempt to solicit, (a) any
party who is a customer of Company, BHI or any of their respective subsidiaries
and affiliates and with which Executive had contact while employed with Company,
for the purpose of marketing, selling or providing to any such party any
services or products offered by Company, BHI or any of their respective
subsidiaries and affiliates to such customer other than general solicitations to
the public and not directed specifically at a customer of Company, (b) any party
who is a vendor of Company, BHI or any of their respective subsidiaries and
affiliates to sell similar products and with which Executive had contact while
employed with Company or (c) any employee of Company, BHI or any of their
respective subsidiaries and affiliates to terminate such employee’s employment
relationship with Company, BHI and any of their respective subsidiaries and
affiliates in order, in either case, to enter into a similar relationship with
Executive, or any other person or any entity in competition with Company, BHI or
any of their respective subsidiaries and affiliates (other than with respect to
general employment solicitations to the public and not directed specifically at
employees of Company, BHI and any of their respective subsidiaries and
affiliates).
 
(c)           Non-Competition.  For a period of one (1) year following the
Termination Date (the “Restricted Period”), Executive shall not render services
substantially the same as the services rendered by Executive to Company to any
person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise which engages or proposes to engage in the
building products distribution business in the United States (the
“Business”).  Notwithstanding anything to the contrary herein, during the
Restricted Period, in no event shall Executive render services substantially the
same as the services rendered by Executive to Company to Company’s competitors
listed on Exhibit B hereto or any of their subsidiaries or
affiliates.  Notwithstanding the foregoing, nothing in this Agreement shall
prevent Executive from owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
voting securities of any company engaged in the Business (so long as Executive
has no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded Executive in connection with any permissible equity
ownership).
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           Remedies; Specific Performance.  The parties acknowledge and agree
that Executive’s breach or threatened breach of any of the restrictions set
forth in this Section 6 will result in irreparable and continuing damage to
Company, BHI and their respective subsidiaries and affiliates for which there
may be no adequate remedy at law and that Company and BHI shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach.  Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order against Executive prohibiting
and enjoining him from violating, or directing him to comply with any provision
of this Section 6.  Executive also agrees that such remedies shall be in
addition to any and all remedies, including damages, available to the Company
and BHI against him for such breaches or threatened or attempted breaches.  In
addition, without limiting the remedies of Company and BHI for any breach of any
restriction on Executive set forth in this Section 6, except as required by law,
Executive shall not be entitled to any payments set forth in Section 4 hereof if
Executive breaches the covenant applicable to Executive contained in this
Section 6 and Company, BHI and their respective subsidiaries and affiliates will
have no obligation to pay any of the amounts that remain payable by Company
under Section 4.
 
(e)           Communication of Contents of Agreement.  For one (1) year
following the Termination Date, Executive will communicate his obligations under
this Section 6 to any person, firm, association, partnership, corporation or
other entity which Executive intends to be employed by, associated with, or
represent.
 
(f)           The existence of any claim, demand, action or cause of action of
Executive against Company, whether predicated upon this Agreement or otherwise,
is not to constitute a defense to Company’s enforcement of any of the covenants
or agreements contained in Section 6.  Company’s rights under this Agreement are
in addition to, and not in lieu of, all other rights Company may have at law or
in equity to protect its confidential information, trade secrets and other
proprietary interests.
 
(g)           Extension.  If a court of competent jurisdiction finally
determines that Executive has violated any of Executive’s obligations under this
Section 6, then the period applicable to those obligations is to automatically
be extended by a period of time equal in length to the period during which those
violations occurred.
 
7.             Return of all Property and Information of Company.  Executive
agrees to return all property of the Company and its subsidiaries within seven
(7) days following the execution of this Agreement.  Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by Company or any subsidiary thereof
to Executive or which Executive has developed or collected in the scope of
Executive’s employment related to Company and its subsidiaries or affiliates as
well as all Company or subsidiary-issued equipment, supplies, accessories,
vehicles, keys, instruments, tools, devices, computers, cell phones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers.  Upon
request by Company, Executive shall certify in writing that Executive has
complied with this provision, and has deleted all information of the Company and
its subsidiaries from any computers or other electronic storage devices owned by
Executive.  Executive may only retain information relating to Executive’s
benefit plans and compensation to the extent needed to prepare Executive’s tax
returns.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
8.             No Harassing or Disparaging Conduct.
 
(a)           Executive further agrees and promises that Executive will not
engage in, or induce other persons or entities to engage in, any harassing or
disparaging conduct or negative or derogatory statements directed at or about
Company or its subsidiaries or affiliates, the activities of Company or its
subsidiaries or affiliates, or the Releasees at any time in the
future.  Notwithstanding the foregoing, this Section 8(a) may not be used to
penalize Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.
 
(b)           The Company agrees to instruct the executive officers of the
Company not to engage in, or induce other persons or entities to engage in, any
harassing or disparaging conduct or negative or derogatory statements directed
at or about Executive at any time in the future.  Notwithstanding the foregoing,
the Company will not be liable for any unauthorized statements made by any other
employee of the Company, and nothing in this Section 8(b) may be used to
penalize the Company for any officer or employee providing truthful testimony
under oath in a judicial or administrative proceeding or complying with an order
of a court or governmental agency of competent jurisdiction. 
 
9.             References.  Following the Termination Date, Executive agrees to
direct any third party seeking an employment reference to James P. Soggs, the
Vice President, Human Resources of the Company.  The Company agrees that, in
response to reference requests directed to Mr. Soggs, it also will provide
information regarding dates of employment and job title, and will confirm
starting and ending salary.  The Company will not be responsible with respect to
any references which are directed to anyone other than Mr. Soggs.
 
10.           Construction of Agreement and Venue for Disputes.  This Agreement
shall be deemed to have been jointly drafted by the Parties and shall not be
construed against either Party. This Agreement shall be governed by the law of
the State of Georgia, and the Parties agree that any actions arising out of or
relating to this Agreement or Executive’s employment with Company must be
brought exclusively in either the United States District Court for the Northern
District of Georgia, or the State or Superior Courts of Cobb County,
Georgia.  Notwithstanding the pendency of any proceeding, either Party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury.  The Parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto.  The
prevailing Party shall be entitled to recover its costs and attorneys fees from
the non-prevailing Party in any such proceeding no later than 90 days following
the settlement or final resolution of any such proceeding.  The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the termination of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.
 
11.           Severability.  If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, no other provision of this Agreement
shall be affected as a result thereof, and accordingly, the remaining provisions
of this Agreement shall remain in full force and effect as though such void,
voidable, invalid or inoperative provision had not been contained herein.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
12.           No Reliance Upon Other Statements.  This Agreement is entered into
without reliance upon any statement or representation of any Party hereto or any
Party hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
 
13.           Entire Agreement.  This Agreement, including all Exhibits hereto
(which are incorporated herein by this reference), contains the entire agreement
and understanding concerning the subject matter hereof between the Parties
hereto.  No waiver, termination or discharge of this Agreement, or any of the
terms or provisions hereof, shall be binding upon either Party hereto unless
confirmed in writing.  This Agreement may not be modified or amended, except by
a writing executed by both Parties hereto.  No waiver by either Party hereto of
any term or provision of this Agreement or of any default hereunder shall affect
such Party’s rights thereafter to enforce such term or provision or to exercise
any right or remedy in the event of any other default, whether or not similar.
 
14.           Further Assurance.  Upon the reasonable request of the other
Party, each Party hereto agrees to take any and all actions, including, without
limitation, the execution of certificates, documents or instruments, necessary
or appropriate to give effect to the terms and conditions set forth in this
Agreement.
 
15.           No Assignment.  Neither Party may assign this Agreement, in whole
or in part, without the prior written consent of the other Party, and any
attempted assignment not in accordance herewith shall be null and void and of no
force or effect.
 
16.           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the Parties and their respective heirs, representatives,
successors and permitted assigns.
 
17.           Indemnification.  Company understands and agrees that any
indemnification obligations under its governing documents or the indemnification
agreement between Company and Executive with respect to Executive’s service as
an officer of Company remain in effect and survive the termination of
Executive’s employment under this Agreement as set forth in such governing
documents or indemnification agreement.
 
18.           Nonqualified Deferred Compensation.
 
(a)           It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be paid and
provided in a manner, and at such time and form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.
 
(b)           Neither Company nor Executive shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
manner which would not be in compliance with Section 409A of the Code (including
any transition or grandfather rules thereunder).
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)           Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code.  Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period (“Delayed Payments”) shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payment shall be made as otherwise scheduled.  Any such benefits subject to the
rule may be provided under the 409A Deferral Period at Executive’s expense, with
Executive having a right to reimbursement from Company once the 409A Deferral
Period ends, and the balance of the benefits shall be provided as otherwise
scheduled.  Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate plus 2%, which accumulated interest shall be paid to Executive as
soon as the 409A Deferral Period ends.
 
(d)          For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.
 
(e)           Notwithstanding any other provision of this Agreement, neither
Company nor its subsidiaries or affiliates shall be liable to Executive if any
payment or benefit which is to be provided pursuant to this Agreement and which
is considered deferred compensation subject to Section 409A of the Code
otherwise fails to comply with, or be exempt from, the requirements of Section
409A of the Code.
 
IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.

 

 
“Executive”
               
/s/ George R. Judd
   
George R. Judd
               
“Company”
         
BLUELINX CORPORATION
                By:    /s/ Howard S. Cohen               Title: Executive
Chairman  

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
 
RELEASE


In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated as of June 5, 2013 (the “Agreement”), between GEORGE
R. JUDD (“Executive”) and BLUELINX CORPORATION (“Company”), Executive (on behalf
of himself and his heirs, assigns and successors in interest) unconditionally
releases, discharges, and holds harmless Company and its subsidiaries and
affiliates and their respective officers, directors, employees, agents,
insurers, assigns and successors in interest (collectively, “Releasees”) from
each and every claim, cause of action, right, liability or demand of any kind
and nature, and from any claims which may be derived therefrom (collectively
“Released Claims”), that Executive had, has, or might claim to have against
Releasees at the time Executive executes this Agreement, whether presently known
or unknown to Executive, including, without limitation, any and all claims
listed below, other than any such claims Executive has or might have under the
Agreement:


(a)           arising from Executive’s employment, pay, bonuses, vacation or any
other Executive benefits, and other terms and conditions of employment or
employment practices of Company;


(b)           arising out of or relating to the termination of Executive’s
employment with Company or the surrounding circumstances thereof;


(c)           based on discrimination and/or harassment on the basis of race,
color, religion, sex, national origin, handicap, disability, age or any other
category protected by law under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Executive Order 11246, the Age Discrimination in
Employment Act, the Older Workers Benefits Protection Act, the Equal Pay Act,
the Americans With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A.
(as any of these laws may have been amended) or any other similar labor,
employment or anti-discrimination law under state, federal or local law;


(d)           based on any contract, tort, whistleblower, personal injury
wrongful discharge theory or other common law theory; or


(e)           arising under the Employment Agreement or any other written or
oral agreements between Executive and Company or any of Company’s subsidiaries
(other than the Agreement).


Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees.  Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.
 
 
1 of 3

--------------------------------------------------------------------------------

 
 
Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company, and Executive forever waives any
interest in or claim of right to any future employment by Company.  Executive
further covenants not to apply for future employment with Company or otherwise
seek or encourage reinstatement.


By signing this Release, Executive certifies that:


(a)           Executive has carefully read and fully understands the provisions
of this Release;


(b)           Executive was advised by Company in writing, via this Release, to
consult with an attorney before signing this Release;


(c)           Executive understands that any discussions he may have had with
counsel for Company regarding his employment or this Release does not constitute
legal advice to him and that he has retained his own independent counsel to
render such advice;


(d)           Executive understands that this Agreement FOREVER RELEASES Company
and all other Releasees from any legal action arising prior to the date of
execution of this Agreement;


(e)           In signing this Agreement, Executive DOES NOT RELY ON AND HAS NOT
RELIED ON ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET
FORTH IN THIS RELEASE OR THE AGREEMENT by Company or any other Releasee, or by
any of their agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Agreement or otherwise;


(f)           Company hereby allows Executive no less than twenty-one (21) days
from its initial presentation to Executive to consider this Release before
signing it, should Executive so desire; and


(g)           Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.


Executive may revoke this Release within seven (7) calendar days after signing
it.  To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 4300 Wildwood Parkway, Atlanta,
Georgia 30339.  Revocation can be made by hand delivery or facsimile before the
expiration of this seven (7) day period.
 
 
2 of 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.

       
“Executive”
               
/s/ George R. Judd
   
George R. Judd
         
Dated:  June 5, 2013
 

 
 
3 of 3

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Company’s Competitors
 
Weyerhauser
Boise Cascade
Georgia-Pacific
Louisiana Pacific
Norbord
Beacon Roofing Supply
Huttig
Universal Forest Products
Builders Firstsource
Watsco